Citation Nr: 0306671	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-04 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of injury to 
the nose, to include a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2001, at 
which time, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection.  The matter was remanded to the RO for further 
evidentiary development.  The requested development has been 
completed, and this matter has been returned to the Board for 
further appellate review.


FINDING OF FACT

There is no current residual disability involving the nose, 
to include a sinus disorder, resulting from an inservice nose 
injury. 


CONCLUSION OF LAW

A disability of the nose, to include a sinus disorder, due to 
residuals of injury to the nose was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (codified as amended at §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

VA has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits. Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.

Following a thorough review of the record, the Board finds 
that VA has complied with the requirements of the VCAA.  In 
that regard, the Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for disability 
of the nose.  Discussions as contained in the rating decision 
and Statement of the Case (SOC), in addition to 
correspondence to the appellant, provided him with sufficient 
information regarding the applicable law and regulations 
regarding the evidence necessary to substantiate his claim.  
Furthermore, the appellant was specifically advised, by 
letter dated in April 2001, of the revised notice and duty to 
assist requirements of the VCAA.  The appellant was further 
informed the RO would obtain any records the appellant 
identified or he could submit the evidence himself.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
thereafter readjudicated this case in light of the VCAA, and 
advised the appellant of its determination in this matter in 
a January 2003 Supplemental Statement of the Case (SSOC).  
Thus, the Board concludes that the VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained by the RO. The evidence of record includes the 
appellant's service medical records, VA outpatient treatment 
and examination reports, and lay statements received from the 
appellant in support of his claim.  Also, a VA examination 
with an opinion is of record. The record does not indicate 
that there is any additional relevant evidence which is 
available in connection with this appeal.


Factual Background

A review of the service medical records show that the 
appellant was treated at the dispensary in November and 
December 1977 and March 1988 for upper respiratory 
infections.  During a December 1979  periodic examination, 
the appellant reported a history of ear, nose, and throat 
trouble.  The examiner noted the appellant had occasional 
colds.  Physical examination was negative for any findings 
relative to the nose or sinuses.

A July 1980 clinical notation indicates the appellant 
sustained an injury to his nose after being struck with a 
softball.  At that time, the appellant reported a history of 
difficulty breathing from his nose.  Examination revealed 
some blood in the nasal passage.  No bones were visible.  An 
assessment of trauma to nose was indicated.  The appellant 
was treated with a course of ice application and aspirin.  On 
follow-up examination the next day, swelling was observed 
without any evidence of bleeding or dislocation.  The 
diagnostic impression was bruised nose.

The record discloses the appellant was hospitalized at a VA 
medical facility in December 1989 for an unrelated condition.  
Physical examination conducted at the time of admission was 
negative for any findings relative to the nose.  On systemic 
evaluation, the ear, nose, and throat were within normal 
limits.

VA outpatient clinical records, dated from 1995 to 2001, 
document intermittent treatment for sinus problems evaluated 
as allergic rhinitis and upper respiratory infection.  A VA 
hospital summary dated in November and December 1995 shows 
that the appellant reported a history of a fractured nose 
during service.  The medical report noted that physical 
examination showed post-traumatic deformities of the nose.  
The discharge diagnoses included chronic rhinitis.  He was 
hospitalized later in December 1995.  The discharge diagnoses 
included seasonal rhinitis.  It was reported that he was also 
status post-trauma to the nose.  

VA examination was conducted in October 2002.  The medical 
examination report indicates the appellant reported a history 
of fractured nose during service.  He reported symptoms of 
increased congestion on both sides of the nose since that 
time, noted to be more severe during the spring and fall 
seasons.  He also reported symptoms of dyspnea, but denied 
purulent drainage.  The examiner noted that the appellant has 
not received any significant treatment for this condition.  
Physical examination showed the nasal septum to be midline 
essentially.  There was some boggy mucous membranes in the 
nose which the examiner noted to be suggestive of chronic 
rhinitis.  There was no evidence of polyps or pus detected in 
the nose.  Computerized tomography (CT scan) of the nose 
revealed no evidence of acute or chronic sinus disease.  The 
diagnostic impression was possible nasal allergies.  

In his assessment, the examiner indicated that the 
examination revealed no significant deformity of the nose, 
either external or internal.  He noted that examination did 
show some signs of probable allergic rhinitis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is essentially the appellant's contention that he incurred 
chronic disability of the nose as a result of injury 
sustained to his nose during active duty.

Generally, lay statement are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

To summarize, the evidence reflects that the appellant was 
treated in service for an injury to the nose.  Physical 
examination conducted at that time was remarkable for 
findings of some blood in the nasal passage and swelling.  
There was no evidence of fracture or dislocation.  Service 
medical records are negative for any other treatment.  Post 
service medical records reference a history of seasonal 
rhinitis and allergies.  A November 1995 VA hospital report 
indicated the presence of a nasal deformity.  However, a VA 
examination in October 2002 revealed no evidence of external 
or internal deformity.  Additionally an evaluation of the 
sinuses showed no abnormality.  Clinical findings were 
suggestive of rhinitis.

In this case, there is no objective medical evidence which 
supports the appellant's assertions that symptoms of which he 
now complains are causally related to his period of service 
or any incident therein.  The VA examiner has indicated that 
the appellant's symptoms are more likely representative of 
allergic rhinitis.  An allergy per se is unrelated to trauma.  
Thus, the Board finds that the record is devoid of any 
clinical evidence which suggests that the appellant has 
residual disability of the nose due to injury sustained to 
the nose during service, nor does the evidence establish that 
any current respiratory disorder is attributable to trauma to 
the nose or is otherwise related to the acute inservice upper 
respiratory complaints.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection; and, the appeal is denied.


ORDER

Service connection for disability of the nose, to include a 
sinus disorder, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

